DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Claim Objections
3.	Claims 20-39 are objected to because of the following informalities:  
In line 8 of claim 20 and line 7 of claim 36: “… chin protector …” should be changed --… the chin protector …--;
In line 15 of claim 20 and line 13 of claim 36: “… a pitch and yaw of the display …” should be changed --… a pitch and a yaw of the display…--;
In lines 15-16 of claim 20 and line 13 of claim 36: “… and configured to …” should be changed --… and is configured to…--;
In line 3 of claim 36: “… a user’s face …” should be changed --… a face of a user …--;
 In line 5 of claim 36: “… the user’s head …” should be changed --… a head of the user …--; 
In line 6 of claim 36: “… the eyes of the user …” should be changed --… eyes of the user…--; 
In lines 12-13 of claim 36: “… the chin protector and allows …” should be changed --… the chin protector, and allows …--;
In line 1 of claim 39: “… The helmet of claim 38 …” should be changed --… The method of claim 38 …--; and 
In line 3 of claim 39: “… speed, information …” should be changed --… speed, and information …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane (U.S. Pub. No. US 2004/0125047 A1) in view of Ichikawa (U.S. Patent No. 5,266,930).

As to claim 36, Crane (Figs. 1-5) teaches a method of making a helmet (a headgear or helmet system 40) comprising: 
forming a rigid shell (an upper headgear) having an interior and an exterior (Figs. 4-5); 
forming a chin protector (a chin or face bar 24) configured to cover a user’s face (a user’s 32 face), at least in part (Figs. 4-5); 
adhering a liner (an upper edge 26) covering the interior of the rigid shell (Figs. 4-5), wherein the interior of the rigid shell (the upper headgear) and the liner (the upper edge 26) define a cavity which is configured to accommodate a user's head (a user’s 32 head) (Figs. 4-5); 
mounting a display housing to an interior of the chin protector by an adjustable mount; 
mounting a display housing (a display module 20) to an interior of the chin protector (the chin or face bar 24) by an adjustable mount (a yoke or side member 18 and a swivel ring 14) (Figs. 4-5); and 
disposing a display which extends into the user’s field of vision, 
wherein the adjustable mount supports the display housing to the chin protector and allows adjustment of a pitch and yaw of the display, and configured to move the display housing up and down.
disposing a display (a display of the display module 20) which extends into the user's field of vision (Figs. 4-5), 
wherein the adjustable mount (the yoke or side member 18 and the swivel ring 14) supports the display housing (the display module 20) to the chin protector (the chin or face bar 24) and allows adjustment of a pitch (the display 20 is rotatable mounted by a horizontal first joint about a horizontal first axis H (Fig. 1) between two yoke or side members 18 about pivot points 19 to allow the display 20 to be pivoted upwardly and downwardly relative to the user’s 32 face; [0017], lines 11-15) and yaw (the combination of these two regions forms a separate vertical second joint which provides swivel ring 14 with frictional rotation about a vertical second axis V (Fig. 1) so that the display 20 can be pivoted side to side relative to the user’s 32 face; [0019], lines 13-18) of the display, and configured to move the display housing up and down (tilting the display 20 up and down relative to the user’s 32 head about the horizontal axis H typically adjusts for the vertical distance between the eyes 34 and 36, and the face bar 24 or in other words, the vertical position of the eye 34 or 36; [0021], lines 1-5) (Figs. 1-5).
Crane does not expressly teach attaching a visor configured to protect the eyes of the user, wherein the rigid shell and chin protector are integrated to define an aperture and provide for a user’s field of vision.
	Ichikawa (Figs. 7-11) teaches 
attaching a visor (a transparent shield 6) configured to protect the eyes of the user (Fig. 7),  
wherein the rigid shell (the shell of the helmet 5’) and chin protector (the chin cover 22) are integrated to define an aperture (an opening 10) and provide for a user's field of vision (Fig. 7); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a transparent shield as taught by Ichikawa in a method of making a helmet system of Crane because the transparent shield can protect a user’s eye from a hazardous object.

6.	Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Crane in view of Ichikawa as applied to claim 36 above, and further in view of Shih (U.S. Patent No. 5,856.811).

As to claim 37, Crane and Ichikawa teach the method of claim 36.
Crane and Ichikawa do not expressly teach further comprising assisting the display housing up and down motion by applying a spring.
Shih (Figs. 1-8) teaches further comprising 
assisting the display housing up and down motion (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) by applying a spring (springs 112) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a method of making a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

7.	Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane in view of Ichikawa as applied to claim 36, and in view of Spivack (U.S. Pub. No. US 2010/0304804 A1).

As to claim 38, Crane and Ichikawa teach the method of claim 36.
Crane and Ichikawa do not expressly teach further comprising providing a communication device for receiving information from a smartphone.
Spivack (Figs. 1-11) teaches further comprising 
providing a communication device for receiving information from a smartphone (a smart phone; [0031], line 12) (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used information from a smart phone as taught by Spivack in a method of making a helmet system of Crane as modified by Ichikawa because a smart phone makes communication easier.

As to claim 39, Spivack teaches 
wherein the information comprises at least one of location information, global positioning system (GPS) coordinates (GPS coordinates; [0066], lines 11-12; Fig. 3A), navigation information, speed, information relating to a mobile phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used GPS coordinates as taught by Spivack in a method for making a helmet system of Crane as modified by Ichikawa because GPS coordinates can pinpoint a device’s location with accuracy.

Response to Arguments
8.		Applicant's arguments filed on 05/06/2022 and discussion during an 
interview on 05/19/2022 have been fully considered but they are not persuasive. 
		As to claim 36, Applicant argues that a limitation “wherein the adjustable mount [is] configured to move the display housing up and down” does not read on the reference Crane.  However, the Office respectfully disagrees.  A limitation “move the display housing up and down” is so broad that the limitation “move the display housing up and down” corresponds to any type of vertical display movement, for example, “move slidably the display up and down” or “tilt the display up and down.” 
		Therefore, the Office maintains the rejections as recited above.

Allowable Subject Matter
9.		Claims 20-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Crane, Ichikawa, Shih and Spivack, either singularly or in combination, does not teach the limitation “wherein the adjustable mount supports the display housing to the chin protector, allows adjustment of a pitch and yaw of the display, and configured to slidably move the display housing up and down” in combination with other limitations of claim 20.

Conclusion
10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeBoer (U.S. Pub. No. US 2012/0137413 A1) is cited to teach a head gear assembly that may include a rigid shell to which a facial protector may be connectively attached.
Weller (U.S. Pub. No. US 2013/0305437 A1) is cited to teach a helmet having a battery-operated augmented reality display, the helmet comprising a full-face motorcycle helmet with a look-down micro-display that projects a virtual image in-line with the helmet’s chin bar.

Inquiry

11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/Primary Examiner, Art Unit 2691